MOORMAN, Circuit Judge
(after stating the facts as above).
The statute provides that before an alien shall be admitted to citizenship it shall be made to appear, “to the satisfaction of the court,” that for five years immediately preceding the date of his application “he has behaved as a man of good moral character,, attached to the principles of the Constitution of the United States, and well disposed to the-good order and happiness of the same.” 8-USCA § 382. The aim of this statute is to-admit to citizenship only those aliens who-will malee worthy citizens, and to effect this aim it would seem obvious that the court-should consider as a part of the probationary period the time intervening between the filing of the application and its hearing. In re Bonner (D. C.) 279 F. 789. We adopt this-purposeful construction, and in applying it here we find no evidence of lack of qualification, except as it is to be implied from petitioner’s disregard for the law in bringing his-wife into this country. It is not necessary to-determine whether that act was impermissible in “a man of good moral character,” as that term is used in the statute. The case turns,, we think, upon whether the petitioner may be considered well disposed to the good order and happiness of the country. That qualification is quite as essential as good moral character or attachment to the principles of' the Constitution.
 It has been held that, if there is any doubt of the qualification of an applicant for-citizenship, it must be resolved in favor of the government. United States v. Manzi, 276 U. S. 463, 48 S. Ct. 328, 72 L. Ed. 654; United States v. Schwimmer, 279 U. S. 644, 49 S. Ct. 448, 73 L. Ed. 889. The test of admissibility is different from that of the right of the government to deport. Where law violation is the ground for deportation, moral turpitude must be involved, and hence it has-been ruled that not every violation of the-Prohibition Law is a deportable offense.. United States ex rel. Bernardo Iorio v. Day (C. C. A.) 34 F.(2d) 920. On the other-hand, it has been held that such violations show a lack of attachment to, the principles, of the Constitution, resulting-in disqualification for citizenship. In re Bonner (D. C.) 279 F. 789; Ex parte Elson (D. C.) 299 F. *729352; In re Nagy (D. C.) 3 F.(2d) 77; United States v. Mirsky (D. C.) 17 F.(2d) 275. It is true that petitioner was in a difficult situation when he ascertained that his wife could not return with him to Detroit. Several courses were open to him. One was to leave her at Windsor and bring her over when, he obtained his citizenship in two or three weeks. He preferred to take the chance of bringing her .in in violation of law. He did not act inadvertently or impulsively, but devised a scheme which he pursued for several hours. His deliberate attempt thus to evade the law indicates, notwithstanding his exemplary conduct of the five years before, that he was not well disposed to the good order of the country. It was. certainly sufficient to justify the trial judge in reaching that conclusion, and any doubt that we may have on the subject must be resolved in favor of the government.
The order of the court denying the petition is affirmed.